I have concluded the Suggestion of Error should be sustained. One of the cardinal maxims of equity is that he who comes into equity must come with clean hands. The fertility of the mind of man in devising schemes to defraud is so great the courts have not undertaken to announce a definition which will include all of them. In 23 Am. Jur. 753, Sec. 2, one definition is "anything which is calculated to deceive, whether it is a single act or a combination of circumstances, or acts or words, *Page 206 
which amount to the suppression of the truth, or mere silence." The facts disclosed in the original opinion are sufficient, in my opinion, to demonstrate that appellant was guilty of legal fraud, and that he does not come into equity with clean hands. His bill should be dismissed.